 

Exhibit 10.1

 

STOCK FORFEITURE LETTER

 

June 30, 2020

 

Ladies and Gentlemen:

 

This letter agreement (“Letter Agreement”) is being entered into by and between
Leader Capital Holdings Corp., a Nevada corporation (the “Company”), and First
Leader Capital Ltd. (the “Stockholder”), the principal stockholder of the
Company.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Companyand the
Stockholder hereby agree as follows:

 

1. Share Cancellation. Effective as of the date hereof (the “Effective Time”),
the Company shall cancel, and the Stockholder shall forfeit and surrender
forever all of his right, title and interest in and to 5,500,000 shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) held by
the Stockholder (the “Surrendered Shares”). As of the Effective Time, and
without any action on part of the Company or the Stockholder, all the
Surrendered Shares shall cease to be outstanding and shall be cancelled and
retired and shall cease to exist. The Stockholder acknowledges that it is a
stockholder of the Company and, as a result, will receive benefit from reducing
the Company’s outstanding Common Stock to be more in line with what management
deems to be market expectations based on the Company’s current valuation, and
such benefit constitutes full and fair consideration for the surrender of the
Surrendered Shares. The Stockholder hereby renounces any right or interest he
may have in the Surrendered Shares as of and after the Effective Time.

 

2. Conditions to Effectiveness. The provisions set forth in paragraph 1 of this
Letter Agreement shall take effect as of the Effective Time.

 

3. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to the Company as follows:

 

a. Power; Due Authorization; Binding Agreement. The Stockholder has full power
and authority to execute and deliver this Letter Agreement, to perform the
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Letter Agreement has been duly and validly executed
and delivered by the Stockholder and constitutes a valid and binding agreement
of the Stockholder, enforceable against the Stockholder in accordance with its
terms, except to the extent that enforceability may be subject to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors rights
generally and to general principles of equity.

 

b. Ownership of Shares. The Stockholder is the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of 56,500,000
shares of Common Stock, such shares are free and clear of any Lien and any other
limitation or restriction (including any restriction on the right to vote or
otherwise transfer such shares), except pursuant to any applicable restrictions
on transfer under the Securities Act of 1933, as amended, and the Stockholder
does not own, beneficially or otherwise, any other shares of Common Stock.

 



 

 

 

4. Miscellaneous.

 

a. This Letter Agreement may be amended only by a written instrument executed by
the Company and the Stockholder.

 

b. This Letter Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party shall be entitled to assign or delegate any of its rights or duties
hereunder without first obtaining the express prior written consent of each
other party hereto, such consent not to be unreasonably withheld.

 

c. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada applicable to contracts entered
into within the borders of such state and without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties (i) agree that any action, proceeding, claim
or dispute arising out of, or relating in any way to, this Letter Agreement
shall be brought and enforced in United States District Court for the Southern
District of New York or any New York State court, and irrevocably submits to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum. EACH OF THE PARTIES HERETO (ON BEHALF OF
ITSELF AND ITS SUBSIDIARIES) HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

d. The parties agree that irreparable damage would occur in the event that any
of the provisions of this Letter Agreement were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, the Company shall
be entitled to specific performance of the terms hereof, including an injunction
or injunctions to prevent breaches of this Letter Agreement and to enforce
specifically the terms and provisions of this Letter Agreement in court, this
being in addition to any other remedy to which the Company is entitled at law or
in equity.

 

e. This Letter Agreement may be executed in multiple counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, when taken together, shall constitute but one and the same letter
agreement. The exchange of copies of this Letter Agreement and of signature
pages hereto by facsimile or electronic mail in portable document format shall
constitute effective execution and delivery of this letter agreement. Signatures
of the parties transmitted by facsimile or electronic mail in portable document
format shall be deemed to be the parties’ original signatures for all purposes.

 

[Remainder of page intentionally left blank.]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement, all as of
the date first written above.

 

  LEADER CAPITAL HOLDINGS CORP.         By: /s/ Shui Fung Cheng   Name:  Shui
Fung Cheng   Title: Director

 

  FIRST LEADER CAPITAL LTD.         By: /s/ Yi-Hsiu Lin   Name:  Yi-Hsiu Lin  
Title: Director

 

[Signature page to Forfeiture Letter]

 



3

 